Order so far as appealed from modified on the facts by reducing the amount ordered paid by the committee to her attorneys to $500 and the amount allowed to the committee for the payment of counsel fees and other expenses of the accounting to the sum of $500, and as modified affirmed, without costs of this appeal to any party. Memorandum: The attorneys for the committee were entitled to compensation only for legal services performed. We reach the conclusion that $500 is full compensation for all such services. On the other hand, the special guardian was charged with the duty of examining the long account and we cannot say that the sum allowed to him therefor and for his other services was excessive. All concur, except Cunningham, J., who dissents and votes for affirmance. (The portion of the order appealed from makes certain allowances to the attorneys of the committee and to the special guardian in the settlement of the accounts of the committee of an' incompetent.) Present — Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ.